PER CURIAM.
We affirm except that appellant, former wife, is entitled to an award for fees for the services of attorney Chaykin, both under the authority of Lewis v. Lewis, 383 So.2d 1143 (Fla. 4th DCA 1980), (because of the extensive and unnecessary expenditure of attorney’s time caused by the behavior of appellee) and under Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), (because of the disparate financial circumstances of the parties). We remand for a hearing to determine a reasonable attorney’s fee to be awarded for the benefit of appellant against appellee.
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.